Citation Nr: 1753168	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  15-05 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 30 percent prior to May 9, 2017 for residuals of a total left knee replacement, previously characterized as a left knee condition with degenerative changes and moderate chondromalacia, (left knee disability), to include an extension of the temporary 100 percent disability rating after June 30, 2013.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

The Veteran represented by:  J. Robert Surface, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse
ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to October 1974, during the Vietnam Era, and from October 1981 to November 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2013 and January 2015 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In November 2016, the Veteran testified before the undersigned Veterans' Law Judge at a travel Board hearing; a transcript has been associated with the claims file.

In April 2017, the Board remanded this matter for further evidentiary development prior to the adjudication of the claims; namely, to obtain additional VA treatment records and another VA examination.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that a Court or Board remand confers upon a veteran the right to substantial, but not strict, compliance with that order). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).

The issues of separate disability rating on the basis of radicular pain due to the left knee disability and TDIU on an extraschedular basis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.




FINDINGS OF FACT

1.  The evidence of record establishes that between July 1, 2013 and May 8, 2017, the Veteran's left knee disability was manifested by limitation of flexion of no less than 91 degrees; limitation of extension no more than 10 degrees; painful motion, but with minimal increases in pain with repetitive motion; and moderate weakness.

2.  The evidence of record establishes that at least as of May 9, 2017, the Veteran has been unable to secure or follow a substantially gainful occupation as a result of the occupational impairments resulting from his service-connected disabilities, limited skill set, and limited educational and vocational attainment.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess of 30 percent prior to May 9, 2017 for the left knee disability, to include an extension of the temporary 100 percent disability rating after June 30, 201, have not been met.  38 U.S.C. 
§§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.3, 4.7, 4.30, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Codes (DCs) 5055, 5256, 5261, 5262 (2017).

2.  The criteria for schedular TDIU from May 9, 2017 have been met.  38 U.S.C. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16(a), 4.18, 4.19, 4.25 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an Increased Disability Rating for the Left Knee Disability

The Veteran contends that his left knee disability has progressively worsened.  See May 2013 Report of General Information; November 2016 Board Hearing Transcript.  

More specifically, during the November 2016 travel Board hearing, the Veteran testified that he experienced pain in his left knee all the time.  November 2016 Board Hearing Transcript. at 4.  Generally, his left knee felt weak making it difficult for him to move.  Id. at 6.  As a result, he is unable to stand for longer than 10 to 15 minutes; walking is limited; unable to ascend or descend stairs normally; and unable to crouch down, kneel, or crawl.  Id. at 7-8.  He is unable to bend it more than 70 to 75 degrees.  Id. at 6.  His knees give out, causing him to fall.  Id. at 4-5.  Consequently, he always has to use a cane to ambulate.  Id. at 7.  Further, he experienced swelling and has developed cysts on the back of his leg.  Id. at 4.  

At the outset the Board notes the applicable DC is DC 5055 for knee replacements.  See 38 C.F.R. § 4.71a.  Under DC 5005, the minimum disability rating assigned is 30 percent.  Thereafter, intermediate degrees of weakness, pain, or limitation of motion are rated by analogy using DCs 5256, 5261, or 5262; and a 60 percent disability rating is warranted if there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  A 100 percent disability rating is warranted for one year following implantation of the prosthesis. 

The words "intermediate" and "severe" are not defined in by the VA's Schedule for Rating Disabilities.  See 38 U.S.C. § 1155; 38 C.F.R. Part 4, § 4.71a, DC 5055.  As such, rather than applying a mechanical formula, the Board must evaluate all of the evidence for an "equitable and just decision."  38 C.F.R. § 4.6 (2016).

Under DC 5256, a 40 percent disability rating is warranted if there is extremely unfavorable ankylosis of the knee in flexion between 10 and 20 degrees; and a 50 percent disability rating is warranted if there is extremely unfavorable ankylosis of the knee in flexion between 20 and 45 degrees.

Under DC 5261, a 40 percent disability rating is warranted if there is limitation of extension to 30 degrees; and a 50 percent disability rating is warranted if there is limitation of extension to 45 degrees.

Under 5262, a 40 percent disability rating is warranted if there is nonunion of the tibia and fibula, with loose motion requiring a brace.

Notwithstanding the above diagnostic criteria, with respect to musculoskeletal disabilities such as knee disabilities, 38 C.F.R. § 4.40 recognizes the primary concern is the inability to perform the normal working movements of the body with normal excursion, strength, speed coordination, or endurance.  Thus, when evaluating musculoskeletal disabilities on the basis of limitation of motion, in addition to the relevant rating criteria, the VA must also consider factors such as: more or less movement than normal; weakened movement; excess fatigability; incoordination; and pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Instability of station, disturbance of locomotion, and interference with sitting, standing and weight-bearing are related considerations as well.  38 C.F.R. § 4.45.

Generally, in assessing the evidence of record, the Board acknowledges the Veteran is competent to provide evidence regarding the lay observable symptoms of his left knee disability.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007), abrogated on other grounds by Walker v. Shinseki, 708 F.3d 1331 (2013), (holding that while a lay person is not competent to opine as to medical etiology or render medical opinions, they are competent to establish the presence of observable symptomatology).  To that extent, the Board finds his lay statements are competent and generally credible.  

However, the Veteran is not competent to render a medical diagnosis or opinion on such a complex medical question as range of motion (ROM) measurements, the presence of ankylosis, etc.  See Barr, supra; Jones v. West, 12 Vet. App. 460, 465 (1999) (holding that only those with specialized medical knowledge, training, or experience are competent to render a medical diagnosis).  In that regard, the Board relies on the medical evidence of record.  

As in this instance, where an increase in the disability rating assigned is at issue, the primary concern is the Veteran's present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994); cf. Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, if factually ascertainable, the effective date assigned may be up to one year prior to the date the application for increase was received.  38 U.S.C. § 5110 (West 2014).  Therefore, the relevant timeframe for consideration is from May 2012 to the present.  See May 2013 Report of Information (the Veteran initiated a claim for an increased rating for his left knee disability by way of a telephone contact with the RO). 

The medical evidence of record confirms the Veteran underwent a left knee replacement procedure on May 14, 2012.  See May 14, 2012 G.H.S.U. Medical Center Medical Record.  Thus, from May 14, 2012 to May 14, 2013, he was entitled to a 100 percent disability rating under DC 5055.  A review of the record reveals that he was in fact awarded a 100 percent disability rating from May 14, 2012 to June 30, 2013 under 38 C.F.R. § 4.30 for convalescent ratings.  See May 2017 Rating Codesheet.  

38 C.F.R. § 4.30 allows for a total disability rating to be assigned without regard to the other rating schedule provisions if a veteran establishes that treatment for a service-connected disability resulted in surgery necessitating at least one month of convalescence.  An award under 38 C.F.R. § 4.30 is effective the date of hospital admission or outpatient treatment and continued for a period of one, two, or three months.  An extension of one, two, or three months may be granted under the bases outlined above.  Thereafter, an extension between one and six months may be granted with the approval of a Veterans Service Center Manager.  Therefore, the maximum duration of a temporary total disability rating for convalescence is 12 months from the date of admission.  38 C.F.R. § 4.30.  

Here, the Veteran has been awarded the maximum duration of a total disability rating under 38 C.F.R. § 4.30 and DC 5055.  Therefore, a further extension of the total disability rating is not permissible. 

From July 1, 2013 to May 8, 2017, the Veteran's left knee disability has been assigned a 30 percent disability rating.  From May 9, 2017, his left knee disability has been assigned the maximum schedular 60 percent disability rating after the first year following the left knee replacement procedure.  38 C.F.R. § 4.71a, DC 5005; see also May 9, 2017 Knee and Lower Leg Conditions VA Examination Report.  As a result, the Board focuses on the evidence of record between July 1, 2013 and May 8, 2017.

In July 2013, the Veteran was afforded a VA examination.  See July 2013 Knee and Lower Leg Conditions VA Examination Report.  During the examination, he relayed that he experienced flare-ups due to his knees.  He explained that during a flare-up it was difficult for him to dress; put shoes and socks on; drive; using the stairs; and he was unable to do yard work.  However, aside from being unable to do yard work, he was unable to provide further detail of regarding the actual limitation of motion or function during a flare-up.  Of import, he did not distinguish between his right and left knees.  Id. (the VA examiner included a diagnosis of osteoarthritis of the right knee).  The VA examiner noted his used a cane due to knee pain.  

Upon ROM testing, the VA examiner found the Veteran was able to achieve flexion of 100 degrees (normal being 140 degrees), with objective evidence of pain beginning at 100 degrees; and extension of 10 degrees (normal being zero degrees), with objective evidence of pain beginning at 10 degrees.  Id.; 38 C.F.R. § 4.71a, Plate II.  Following repetitive use testing, while he did not demonstrate additional limitation of motion, the VA examiner noted he continued to exhibit functional loss, which was evidenced by less than normal movement and pain on movement.  July 2013 Knee and Lower Leg Conditions VA Examination Report.  

Other than limitation of motion and function, the only other abnormality documented by the VA examiner was tenderness or pain to palpation for joint line or soft tissues and a scar.  

During this relevant time period, the Veteran was under the care of Dr. B.R., a private treatment provider.  A September 20, 2013 G.H.S. Progress Note from Dr. B.R. documented his complaint of constant pain in his left knee, which was satisfactorily controlled with pain medication.  Dr. B.R. observed that he appeared well and was in no acute distress.  While there was evidence of tenderness over the pes tendon and he was hypersensitive to light touch; his ROM, stability, and alignment of his knee were all good.  Dr. B.R. noted his biggest complaint at that time bilateral plantar fasciitis.  

An April 29, 2014 G.H.S. Progress Note from Dr. B.R. recorded the Veteran's report of constant pain in his left knee, which he rated a seven out of 10 on the pain scale.  He relayed the pain was satisfactorily controlled with pain medication.  Dr. B.R. observed once more that he appeared well and was in no acute distress.  With respect to the left knee, Dr. B.R. concluded he was doing well.  His primary concern at that time was his right knee.

Later, a September 19, 2014 G.H.S. Progress Note from Dr. B.R. noted the Veteran expressed he had pain in his left knee at the medial aspect, near the pes insertion, which he rated at an eight out of 10.  However, this time, he indicated the pain was intermittent and was satisfactorily controlled with pain medication.  Additionally, he complained of stiffness.  

Dr. B.R. noted the Veteran appeared well and was in no acute distress.  An x-ray of the left knee showed well-aligned tibial and femoral components without evidence of any loosening.  He exhibited flexion of 100 degrees, but his ROM was limited by pain.  His motor and sensory examinations were normal. 

A May 7, 2015 G.H.S. Progress Note from Dr. B.R. disclosed the Veteran continued to report pain in his left knee.  He described the pain as intermittent and rated it a six out of 10.  Again, he stated the pain was satisfactorily controlled with pain medication.  While Dr. B.R. indicated he presented with recalcitrant pes tendinitis in his left knee replacement, he appeared well and was in no acute distress.  Radiographs of his left knee showed stable implants in good position.  On examination, there was tenderness in the pes tendon region of the left knee, but without pathologic warmth or swelling.  

Upon ROM testing, Dr. B.R. indicated the Veteran had "full extension to approximately 115 degrees."  His left knee was stable through the motions and had good alignment.  Further, his neurovascular examination was normal.

It appears in May 2015 the Veteran started physical therapy for his knees.  May 12, 2015 P. Treatment Note.  During this appointment, his primary complaint was pain in his knees.  He rated the pain in his knees vacillated between a six and eight.  He reported stiffness after sitting and pain with initial steps, which improved thereafter.  He relayed that climbing stairs or walking more than three to four blocks aggravated the pain.  However, he did not differentiate between the right and left knees.

Prior to treatment, the physical therapist documented the Veteran had moderate restriction of the iliotibial band and hamstrings in terms of flexibility.  He had decreased weight bearing on the left with antalgic gait.  His muscle strength with extension was decreased at +3/5, but it was normal with flexion at -5/5.  He demonstrated flexion of 97 degrees and extension of 8 degrees.  No ROM measurements were provided following treatment.    

Significantly, the Veteran was able to undergo 55 minutes of physical therapy.  During which, he was able to perform two minutes of quad sets; four minutes of straight leg raise tests for flexion and abduction, which included three sets of 10 repetitions; and four minutes of isotonic activity.  

Following this session, the impairments identified by the physical therapist were activities of daily living, ambulation, balance, gait/locomotion, joint integrity/mobility, pain, ROM, and strength.  However, neither the physical therapist nor the Veteran expounded on the extent of his impairment with respect to activities of daily living.  The physical therapist simply noted he had modified independence and moderate symptoms with respect to basic care.

The Veteran returned for physical therapy sessions throughout the month of May. During that time, he underwent 50 to 60 minute physical therapy sessions with minimal complaints of pain and difficulty.  See generally May 2015 P. Treatment Note.  Notably, a May 28, 2015 P. Treatment Note reported improvement in his mobility post-stretches.  

The Veteran continued with the physical therapy session throughout the month of June as well with minimal complaints of pain and difficulty.  See generally June 2015 P. Treatment Note.  Of note, a June 8, 2015 P. Treatment Note indicated his extension had improved to 5 degrees.  

Although the Veteran reported during a June 11, 2015 physical therapy session that his knee buckled the day before while he was in his yard and the buckling occurred more frequently now causing him to occasionally drag his leg while walking, he did not identify which knee buckled.  June 11, 2015 P. Treatment Note.  Nevertheless, he was able to undergo 60 minutes of physical therapy.  Following which, the physical therapist noted that while his overall function remained significantly limited, there was some improvement in strength level.  The physical therapist made no comments regarding instability.

When the Veteran returned for a physical therapy appointment on June 15, 2015, the physical therapist found his flexion had improved to 100 degrees, but his extension remained at 5 degrees.  He was able to undergo 50 minutes of physical therapy with minimal complaints of pain and difficulty.  The physical therapist reiterated these observations in the June 18, 2015 and June 22, 2015 P. Treatment Notes. 

By July 2015, a VA Primary Care Evaluation and Management Note indicated the Veteran was exceptionally well aside from right knee discomfort.  

In October 2015, a VA Orthopedic Surgery Consult documented the Veteran's report that he was two years removed from his left knee replacement surgery.  He relayed that about one year prior, his left knee began bothering him again.  As a result, he used a cane when needed.  However, he denied any catching, locking, or instability. 

Just two months later, a December 30, 2015 VA Physical Therapy Consult recorded the Veteran's claim that his knee pain did not improve with his left knee replacement.  He claimed he had tenderness throughout his left knee and the lateral side of his thigh.  He believed that his ROM and strength have decreased since stopping physical therapy about six months before.  He relayed that he walked about an eighth of a mile per day, and his pain increased with ambulation.  He used a cane to ambulate due to the pain and weakness.  Even so, the physical therapist noted he was independent functionally. 

Upon examination, the physical therapist determined the Veteran had ROM between 7 to 91 degrees; his knee strength was 3/5 with flexion and 3/5 with extension; his pain increased with the McMurray test, but there was no evidence of medial or lateral instability; there was tenderness with palpation of the medial and lateral joint spaces, along with the patella tendon; and there was increased edema on the left. 

Several weeks later, a January 14, 2016 VA Physical Therapy Note logged the Veteran's complaint that his knee was sore and felt stiff.  Regardless, he was able to undergo physical therapy exercises with mild soreness and tolerated mobilization well.  He completed seven different physical therapy exercises; biking, heel slides, quad sets, short arc quad sets, straight leg raises, long arc quad sets, and wall squats.  

At the January 20, 2016 appointment, the Veteran stated he was doing about the same, but was being more aggressive with the exercises.  January 20, 2016 VA Physical Therapy Note.  The physical therapist found his ROM was between three and 108 degrees and commented that his ROM has improved since starting physical therapy.  Additionally, he was able to tolerate increased resistance, which demonstrated possible improvements in strength. 

A week later, a January 26, 2016 VA Physical Therapy Note noted the Veteran reported that that both knees were bothering him, but he believed it was due to the weather.  Nonetheless, he stated he was able to continue walking.  In fact, he was able to undergo physical therapy exercises with minimal increases in pain.  Notably, the physical therapist found he was having less difficulty with one of the exercises, which suggested a possible improvement in strength and stability

By November 2016, the Veteran averred that his left knee was very painful.  November 15, 2016 VA Primary Care Evaluation and Management Note.  He was unable to sit or stand for prolonged periods of time due to pain.  Exposure to cold temperature increased the pain.  He was no longer able to work due to his knees.  However, the Board notes the treatment provider only indicated among the assessments that his left knee pain was improved post-surgery.

The Veteran was examined by the VA again in May 2017.  See May 2017 Knee and Lower Leg Conditions VA Examination Report.  At that time, he stated that his knee pain was exacerbated at any time without apparent cause.  However, he did notice that weather changes affected the level of pain.  He reported that his knees gave way bilaterally, causing him to fall on several occasions.  Now, he used a cane at all times and a walker when necessary.  He described the pain as sharp and knife-like bilaterally.  It was such that it frequently awakened him at night.  He claimed he felt increased pain and immobility during this examination because of the car ride over.  He asserted his knees affected his ability to do just about everything; walking, using steps, and daily living activities.

The VA examiner also noted the Veteran's report of flare-ups.  During such episodes, he relayed that his left knee stung and burned.  The pain radiated into his ankle and up into his thigh.

Following ROM testing, the VA examiner registered flexion of 105 degrees and extension to zero degrees.  He exhibited pain with each motion tested.  After repetitive use testing, he demonstrated further limitation of motion.  While he was able to maintain full extension, his was only able to achieve flexion of 90 degrees.  

Aside from limitation of motion and function, the only other abnormalities documented by the VA examiner were tenderness or pain to palpation for joint line or soft tissues and a scar on the anterior left knee.  

Based on the examination, the VA examiner concluded swelling, disturbance of locomotion, interference with sitting, and interference with standing were also contributing factors to the Veteran's left knee disability.  Overall, the VA examiner described the severity of the Veteran's left knee disability as "chronic residuals consisting of severe painful motion or weakness."
In contemplating the above, the Board finds the preponderance of the evidence does not support a disability rating in excess of 30 percent at any time before May 9, 2017.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007) (holding that where an increase in the disability rating is at issue, staged ratings are appropriate when the factual findings show distinct time periods where the veteran exhibited symptoms that would warrant different ratings).  

Most significantly, the Board notes during the May 2017 VA examination, the VA examiner found additional limitation of motion upon repetitive use testing.  However, none of the medical evidence of record prior to the May 2017 VA examination documented additional limitation of motion upon repetitive use testing.

Although the Veteran underwent physical therapy on multiple occasions and engaged in repetitive physical therapy exercises prior to the May 2017 VA examination, none of the physical therapy treatment notes indicated additional limitation of motion or function upon completing those exercises.  Rather, the May 2015 and June 2015 physical therapy treatment notes generally observed that he was able to undergo between 50 to 60 minutes of physical therapy with minimal complaints of pain and difficulty.  In fact, the May 28, 2015 note documented his report of improvement in his mobility post-stretches.

When the Veteran recommenced with physical therapy in December 2015, he was able to undergo physical therapy exercises with mild soreness, minimal pain, and was found to tolerate mobilization well.  He was able to complete seven different physical therapy exercises.  At no time, did the VA physical therapist document further limitation of motion or function following the exercises. 

Instead, the Veteran's left knee improved with each round of physical therapy.  
Following the May and June 2015 physical therapy sessions, by June 8, 2015, his extension improved by three degrees to five degrees, and by June 15, 2015 flexion improved by three degrees to 100 degrees.  After the December and January 2016 physical therapy sessions he was able to demonstrate flexion of 108 degrees and extension of three degrees.  The VA physical therapist expressly noted his ROM had improved.  Additionally, the VA physical therapist believed there were possible improvements in strength and stability because he was having less difficulty with one of the exercises and his ability to tolerate increased resistance.  

Whereas during the May 2017 VA examination, the Veteran reported sharp, knife-like pain that caused him to wake frequently at night and affected his ability to do just about everything; between September 2013 and May 2015, while he reported report pain in his left knee, he admitted it was managed satisfactorily with pain medication.  Of note, the September 19, 2014 and May 7, 2015 G.H.S. Progress Notes from Dr. B.R. noted his pain was intermittent.  At each of his appointments with Dr. B.R., he was observed to appear well and was in no acute distress.

When the Veteran began physical therapy in May 2015, he relayed that his pain vacillated between a six and eight out of 10.  Even so, his physical therapy notes from May and June 2015 noted time and again there were minimal complaints of pain and difficulty.  Further, although he reported stiffness after sitting and pain with initial steps, he stated it improved thereafter.  

Even though by the time the Veteran began physical therapy with the VA in December 2015 he reported increased pain with ambulation, he was able to undergo physical therapy successfully and exhibited some improvement.  The December 30, 2015 VA Physical Therapy Consult noted he was able to complete these exercises with mild soreness and tolerated mobilization well, while the January 26, 2016 VA Physical Therapy Note documented that he was able to undergo physical therapy exercises with minimal increases in pain. 

Although by November 2016, the Veteran was asserting that both his knees were very painful, and that he was unable to sit or stand for prolonged periods of time due to pain, the November 15, 2016 VA Primary Care Evaluation and Management Note did not include any findings pertinent to the diagnostic criteria under DCs 5055, 5256, 5261, or 5262.  Rather, the VA treatment provider indicated an assessment of left knee pain, which was improved post-surgery.  Moreover, his lay statements provide insufficient detail for the Board to determine whether the severity of his left knee disability rose to the level of severe or intermediate limitation of motion, painful motion, or weakness.

With respect to weakness, the May 2015 physical therapist found the Veteran's muscle strength with extension was decreased at 3/5, but it was normal with flexion at 5/5 and the December 2015 physical therapist found his muscle strength was deceased with both flexion and extension at 3/5.  See May 9, 2017 Knee and Lower Leg Conditions VA Examination Report; cf. May 12, 2015 P. Treatment Note; December 30, 2015 VA Physical Therapy Consult.  

In this regard, the Board finds the diagnostic criteria for impairment of muscle strength with knee extension under DC 5314 edifying.  Under DC 5314, a 10 percent disability rating is warranted for moderate muscle impairment.  Generally, muscle strength is scored from 0/5, no muscle movement, to 5/5, normal muscle strength.  See May 9, 2017 Knee and Lower Leg Conditions VA Examination Report.  At 3/5, he demonstrated active movement against gravity, denoting at best moderate loss of muscle strength, which under DC 5314 would warrant only a 10 percent disability rating.  Thus, the weakness he exhibited does not substantiate a disability rating in excess of the minimum 30 percent under DC 5055.

During the relevant timeframe, the Veteran's extension at its worst was to 10 degrees during the July 2013 VA examination.  Under DC 5261, a disability rating in excess of 30 percent begins with extension to 30 degrees.  Therefore, disability rating in excess of the minimum 30 percent under DC 5261 is not warranted. 
 
There is no evidence establishing ankylosis to warrant a disability rating in excess of the minimum 30 percent under DC 5256.  

There is no evidence establishing nonunion of the tibia and fibula, with loose motion requiring a brace to warrant disability rating in excess of the minimum 30 percent under DC 5262.  Cf. September 19, 2014 G.H.S. Progress Note (an x-ray of the left knee showed well aligned tibial and femoral components without evidence of any loosening).  

In terms of flare-ups, the Board acknowledges the Veteran's report of flare-ups during both the July 2013 VA examination as well as May 12, 2015 P. Treatment Note, December 30, 2015 VA Physical Therapy Consult, and January 26, 2016 VA Physical Therapy Note.  

During the July 2013 VA examination, he relayed that it was difficult for him to dress; put his shoes and socks on; drive; and use stairs during a flare-up.  However, he did not claim an inability to engage in these activities.  While he did assert that he was unable to do yard work during a flare-up, he did not specify what type of yard work he was unable to do.  Of importance, he did not provide sufficient details for the VA examiner to estimate limitation of motion during flare-ups, if any.  As such, the Board finds the VA examiner's conclusion does not require further investigation.  Cf. Sharp v. Shulkin, No. 16-1385 (U.S. Vet. App. Sept. 6, 2017).  

At the May 12, 2015 physical therapy session, the Veteran relayed that climbing stairs or walking more than three to four blocks aggravated the pain.  However, he did not differentiate between the right and left knees.  Moreover, again, did not provide sufficient detail for the Board to determine whether there was additional limitation of motion or function attendant with the pain.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011) (holding that pain itself does not rise to the level of functional loss as contemplated by the applicable VA regulations; it must affect some aspect of "the normal working movements of the body" in order to constitute functional loss).

Similarly, while the December 30, 2015 VA Physical Therapy Consult logged the Veteran's claim that his pain increased with ambulation, he did not indicate there was any resulting limitation of motion of function.  See Mitchell, supra. 

Likewise, even though the January 26, 2016 VA Physical Therapy Note documented the Veteran's belief that his knees were bothering him due to the weather, he did not describe any resulting limitation of motion of function.  To the contrary, he stated he was able to continue walking.  Of importance, he was able to undergo physical therapy exercises with minimal increases in pain.  

Thus, the Board finds is there is insufficient evidence of limitation of motion or function to establish an overall increase in the Veteran's disability picture during a flare-up to warrant an increased disability rating on that basis.  

The Board's inquiry does not end here.  The Board must also consider increased evaluations under other potentially applicable DCs.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also 38 C.F.R. § 4.14 (2016); Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (holding that the critical element is that none of the symptomatology for any one of the conditions is duplicative of or overlapping with the other conditions).  In addition to DC 5256, 5261, and 5262, other DCs pertaining to the knee are DCs 5257 for impairment due to subluxation or lateral instability, 5258 for frequent dislocation of the semilunar cartilage, 5259 for removal of the semilunar cartilage, 5260 for limitation of flexion, and 5263 for genu recurvatum.

As DC 5055 specifically contemplates rating by analogy utilizing DCs 5256, 5261, and 5262, the Board is precluded from assigning a separate disability rating on that basis as it would constitute pyramiding.  38 C.F.R. § 4.14; Esteban, supra.

A separate disability rating DC 5260 for limitation of flexion is also impermissible because limitation of motion and painful motion are factors for consideration under DC 5055, and would violate the prohibition against pyramiding.  38 C.F.R. § 4.14; Esteban, supra.

There is no evidence of record establishing impairment due to subluxation or lateral instability; frequent dislocation of the semilunar cartilage; removal of the semilunar cartilage; or genu recurvatum.  Thus, DCs 5257, 5258, 5259, and 5263 are inapplicable.

With respect to the moderate restriction of the iliotibial band and hamstrings in the May 2015 and June 2015 P. Treatment Notes, the Board notes a separate disability rating would be based on limitation of motion under DC 5260 and 5261.  Therefore, it would constitute pyramiding.  38 C.F.R. § 4.14; Esteban, supra.

Another potentially applicable DC is DC 5314 for Group XIV Function related to the extension of the knee.  However, a separate disability rating under DC 5314 would amount to pyramiding since weakness is factor for consideration under DC 5055.  38 C.F.R. § 4.14; Esteban, supra.

The only other symptoms identified by the records is the Veteran's report of stinging, burning, and radiating pain in his left knee extending into his ankle and thigh contained in the May 9, 2017 Knee and Lower Leg Conditions VA Examination Report.  This will be further addressed in the remand portion of the decision below. 

II.  Entitlement to TDIU

The issue of TDIU has been expressly raised.  See Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009).  More specifically, the Veteran contends that he is unable to secure or follow substantially gainful occupation employment because of his left knee disability.  See September 2014 Statement in Support of Claim; September 2014 Veteran's Application for Increased Compensation Based on Unemployability.

Total disability exists where a veteran's mind and/or body is impaired as a result of his service-connected disabilities to a degree that renders it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.16.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is insufficient for TDIU purposes.  The pivotal question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See 38 C.F.R. 
§ 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In that regard, appropriate factors for consideration are the veteran's employment history, educational and vocational attainment, and any other factors having a bearing on the issue.  38 C.F.R. § 4.16(b); see also Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  Neither a veteran's non-service connected disabilities nor his age may be considered for purposes of TDIU.  38 C.F.R. §§ 3.341(a), 4.19; see also Van Hoose, supra.  
In cases where a total disability is established, TDIU may be assigned when the schedular disability rating is less than total, provided the veteran meets the disability rating percentage threshold.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.16(a), (b).  If a veteran is service-connected for only one disability, that disability must be rated at 60 percent disabling or more.  38 C.F.R. §§ 4.16(a); 4.25.  If a veteran is service-connected for two or more disabilities, at least one of the disabilities must be rated at 40 percent disabling or more and the additional service-connected disabilities must bring the combined disability rating to 70 percent or more.

Notwithstanding the above, even when a veteran does not meet the percentage standards for schedular TDIU, he may be considered for TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).  However, the Board does not have the authority to assign extraschedular TDIU in the first instance.  See 38 C.F.R. 
§ 4.16(b).  If the Board finds the evidence of record supports TDIU on an extraschedular basis, the Board is required to refer the issue to the Director, Compensation Service, for further consideration.  38 C.F.R. § 4.16(b).  

Here, the Board notes the Veteran is additionally service-connected for osteoarthritis of the right knee with a 10 percent disability rating assigned from May 15, 2013; a scar status post left knee arthroplasty with a non-compensable disability rating assigned from May 15, 2013.  As a result, he does not meet the meet the minimum disability rating percentage threshold for schedular TDIU consideration until May 9, 2017.  38 C.F.R. §§ 4.16(a), 4.25.  Therefore, the Board will consider whether he is entitled to schedular TDIU from May 9, 2017, and only consider whether referral to the Director, Compensation Service is appropriate for extraschedular TDIU prior to May 9, 2017.

Bearing this in mind, the Board examines the evidence of record.  In doing so, the Board acknowledges the Veteran is presently unemployed and has been so since March 2012.  See September 2014 Veteran's Application for Increased Compensation Based on Unemployability; Social Security Administration (SSA) Work History Report.  Prior to March 2012, his employment history consisted mainly of positions requiring operation of heavy machinery; assembly and forklift operator, heavy equipment operator, and truck driver.  
Based on the SSA's Assessment of Vocational Factors, the Veteran's prior employment was classified as medium work.  However, according to the SSA, his work history was not limited to arduous, unskilled, and physical labor.  Rather, his positions were considered skilled positions, which required technical knowledge and skills such as writing reports and other similar duties.  SSA Work History Report.  In the end, the SSA found his maximum sustained work capability was light work.  SSA Assessment of Vocational Factors.

In terms of educational achievement, the Veteran has a high school diploma as well as one year of college education.  See September 2014 Veteran's Application for Increased Compensation Based on Unemployability.  Additionally, he received professional training as a welder and automotive mechanic.

With respect to schedular TDIU from May 9, 2017, the Board finds the May 2017 Knee and Lower Leg Conditions VA Examination Report instructive because the specifically VA examiner took into consideration the combined effect of his left knee disability and service-connected osteoarthritis of the right knee.  Following examination, the VA examiner opined that given the current findings the Veteran's impairment in terms of physical labor was severe because he would be unable to crouch, crawl, squat, or climb.  See May 2017 Knee and Lower Leg Conditions VA Examination Report.  In terms of sedentary labor, the VA examiner opined his impairment would be moderate because he would need to move about after sitting for approximately 30 minutes.   

Despite the VA examiner's assessment the Veteran maintained some ability to engage in sedentary employment, the Board finds the preponderance of the evidence warrants TDIU from May 9, 2017.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (2013) (holding that regulations place the responsibility for the ultimate TDIU determination on the VA).

The Veteran's highest degree obtained is a high school diploma.  While his prior employment history consisted of skilled positions, the skills acquired pertained to generally to the operation of heavy machinery and were applied in conjunction with physical labor.  The only other professional trainings he received were as a welder and automotive mechanic, both of which are physical demanding positions.  Further, there is no evidence of record demonstrating that his one year of college education supplied him any other transferable job skills. 


ORDER

An increased disability rating in excess of 30 percent for the left knee disability prior to May 9, 2017, to include an extension of the temporary 100 percent disability rating after June 30, 2013, is denied.

TDIU is granted from May 9, 2017.


REMAND

I.  Separate Disability Rating for Radiating Pain in the Left Knee

The May 9, 2017 Knee and Lower Leg Conditions VA Examination Report contains the Veteran's complaint of stinging, burning, and radiating pain in his left knee.  However, it appears the VA examination did not conduct any sensory or neurological testing.  Therefore, a remand is necessary to obtain another VA examination in order to address these symptoms. 

II.  Extraschedular TDIU

As it relates to referral for extraschedular TDIU prior to May 9, 2017, the Board finds there is insufficient evidence of record to determine whether a referral is appropriate. 

Immediately leading up to the Veteran's left knee replacement surgery, there is a scarcity of medical evidence of record bearing on the occupational impairment caused by his left knee disability on his employment.  A January 2012 VA Social Work Note simply recorded his report of working as a forklift driver six days a week for 10 hours each day with BMW.  However, a response from O. Staffing to the VA's Request for Employment Information in Connection with Claim for Disability Benefits, indicates he was taken out of work by a VA physician in March 2012.  In the 12 months preceding the termination of his employment, he missed a total of 47 days from work due to his left knee disability.  

While the Veteran underwent a VA examination in May 2012 with respect to his left knee disability.  See May 2012 Knee and Lower Leg Conditions VA Examination Report.  At that time, he was only four days removed from the left knee replacement and was unable to undergo the full battery of tests.  In the end, the VA examiner was unable to assess the severity of his left knee disability.  In terms of occupational impairment, the VA examiner simply documented his report of limitations prior to his left knee replacement.

In his June 2012 SSA Function Report, the Veteran asserted that the pain medication he took for his left knee disability affected his thinking at times.  However, there is no medical opinion addressing this contention. 

The Veteran was awarded service connection for his right knee disability effective May 15, 2013.  See May 2017 Rating Codesheet.  Although both his right and left knees were examined by the VA since that time, in terms of occupational impairment, the VA examiner only noted he had to quit his job in March 2012 due to knee pain, without further detail.  July 2013 Knee and Lower Leg VA Examination Report.

Based on the foregoing, the Board finds there is no adequate VA medical opinion bearing on issue of the Veteran's occupational impairment due to the combination of his service-connected disabilities prior to May 9, 2017.  As a result, a remand is necessary to obtain a VA medical opinion. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
1. Schedule the Veteran for a VA examination with an appropriate medical professional to determine the nature, etiology, and severity of his of the stinging, burning, and radiating pain in his left knee.

After reviewing the complete record from May 2012 to the present, the examiner should:

a. Diagnose any sensory or neurological issues associated with his left knee disability.

b. For any diagnosis of a sensory or neurological issue associated with his left knee disability, determine the date of onset.

c. If a sensory or neurological issues is diagnosed, for each diagnosis opine as to whether it is at least as likely as not (50 percent probability or greater) caused by or otherwise related to his service-connected left knee disability and explain why.

d. For each diagnosed sensory or neurological issues that is caused by or otherwise related to his service-connected left knee disability assess the severity of the symptomatology. 

2. If the Veteran does not meet the disability rating percentage threshold for consideration of TDIU on a schedular basis following adjudication of the other appeal remanded here, refer the claim to Director, Compensation Service is appropriate for extraschedular TDIU consideration. 

3. Readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


